AllianzGI Convertible & Income Fund Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on June 30, 2016. Shareholders voted as indicated below: Convertible & Income: Affirmative Withheld Authority Re-election of Alan Rappaport*—Class I to serve until the annual meeting for the 2019-2020 fiscal year Re-election of James A. Jacobson*—Class II to serve until the annual meeting for the 2017-2018 fiscal year Re-election of Hans W. Kertess—Class I to serve until the annual meeting for the 2019-2020 fiscal year Re-election of William B. Ogden, IV—Class I to serve until the annual meeting for the 2019-2020 fiscal year Election of A. Douglas Eu†—Class III to serve until the annual meeting for the 2018-2019 fiscal year Election of Barbara R. Claussen†—Class I to serve until the annual meeting for the 2019-2020 fiscal year The other members of the Board of Trustees at the time of the meeting, namely, Ms. Deborah A. DeCotis and Messrs. F. Ford Drummong, Bradford K. Gallagher, James S. MacLeod and Davey S. Scoon continued to serves as Trustees of the Fund. * Messrs. Rappaport and Jacobson were elected by preferred shareholders voting as a separate class. All other trustees of Convertible & Income were elected by common and preferred shareholders voting together as a single class. † Interested Trustee
